DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement among the species , as set forth in the Office action mailed on 12/21/20 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/21/20 is withdrawn.  Claims 2-3, 6-9, 11-12, directed to non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 9, 11, and 12 of the rejoined claims are being cancelled as containing subject matter that has now been added to the amended claim 1. They therefore do not provide a more limiting scope to the claims and do not contain any subject matter that has not already been recited.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
See above note as to reason for cancellation of claim 9, 11, and 12.
The application has been amended as follows: 


9. (Cancelled).
11. (Cancelled).
12. (Cancelled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to a syringe with an injection needle having a detachable opening/closing element and a suction passage formed through a cap, a through hole in the needle/connector/cylinder and a one-way valve for opening and closing the through hole. The amendment to claim 1 includes the limitations that the opening/closing element is permanently attached to the cap such that the suction flow  passage is formed in a space between the outer perimeter of the opening/closing element and the inner perimeter of the cap and that the opening/closing element would be removed together if the cap is removed from the device. Further an adhesive material is used to secure the needle boy and the hub of the injection needle but is isolated from the liquid injection medication. The closest prior art is Aeschlimann (US 2012/0179096 A1). Aeschlimann teaches a syringe having an injection needle and cylinder and an opening/closing element that controls an injection flow passage. Aeschlimann further teaches a suction passage. However, Aeschlimann does no teach the newly amended components of claim 1 including the adhesive material, the opening/closing means being fixedly installed within the cap. Therefore, by reciting these limitations, in combination with the other structural elements, overcomes the closest prior art. See also similar Reasons for Allowance in Application 15/576,130.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783